  1:20-cv-03691-JMC-SVH     Date Filed 01/04/21   Entry Number 16   Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Eric Patton, #313922,                 )      C/A No.: 1:20-3691-JMC-SVH
                                       )
                   Plaintiff,          )
                                       )
       v.                              )
                                       )                 ORDER
 Albert L. Mack; Travis Guess; and     )
 South Carolina Department of          )
 Corrections,                          )
                                       )
                   Defendants.         )
                                       )

      This matter comes before the court upon defense counsel’s filing of a

letter from Plaintiff. [ECF No. 15]. The letter states in relevant part: “I just

want to clear this matter up. I never filed a complaint against nobody in

SCDC. Someone is playing a game and wrote that complaint in my name. So

whatever was wrote, I didn’t write it. I would like the whole matter to end.”

Id.

      Plaintiff is directed to advise the court by filing by January 18, 2021,

whether he wishes to voluntarily dismiss this case without prejudice. The

filing should be addressed to United States District Court, 901 Richland

Street, Columbia, South Carolina 29201.

      IT IS SO ORDERED.


January 4, 2021                            Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge
